The opinion of the court was delivered by
Breaux, J.
The plaintiff appealed from a judgment of the District Court dismissing its injunction by which it seeks to prevent the defendant board from entertaining or considering a controversy over which it insists the defendant has no jurisdiction.
The substantial facts alleged for the injunction were, plaintiff alleges, that the New Orleans Street Railway Employés Union prepared a “ memorandum ” for its signature, which it declined to sign, for the reason that it would involve a surrender, practically, of the management and control of its property to another organization— the Employés Union.
Plaintiff alleges further that thereupon the New Orleans Railway Union addressed a communication to the State Board of Arbitration, and that another communication was addressed by it to the plaintiff; copies of these communications are part of plaintiff’s petition. The plaintiff also annexes to its petition a copy of a communication addressed by the mayor to the board.
When summoned before the board the plaintiff suggested that it (the board) was without jurisdiction. Plaintiff’s exception to the jurisdiction of the board was overruled.
Here and in the District Court plaintiff interposed the objection that it had no relation with the New Orleans Employés Union, and that it was informed by the chairman of the board that no authority had been given to the New Orleans Street Railway Employés Union to represent its employés. Plaintiff urges that it could not be called upon to answer the charges of the union, and it avers that it had no differences with its employés and that no strike was threatened. It *878complains that the right it claimed of being heard through counsel was refused by the board.
Plaintiff complains also of the board’s refusal to allow it, through its president, to make any objections or explanations of its demands that it (the defendant) ruled that he, the president, should answer questions categorically “ yes ” or “ no,” without permission or right to explain or object.
The petition avers that the board proceeded to hear witnesses, and that its decision, if the board is allowed to pronounce a decision, would cause trouble and dissatisfaction among its employés. In a rule to dissolve the injunction the defendant (the Board of Arbitration) alleged that the court was without jurisdiction to interfere with its authority; that' the injunction was premature. The defendant controverted all of plaintiff’s allegations for an injunction.
The memorandum sent by the union to the plaintiff relates to the operation oi plaintiff’s railroad lines and proposed that plaintiff shall treat with its employés through the union, and limit to stated hours the day’s work; it provides for the opportunity to discuss important changes; it looks to the employment and to the discharge of employés; it has bearing upon questions of discipline, imposes privileges to be accorded to the collectors of the union, and lays down methods for adjusting differences.
In their communication to the State Board of Arbitration the union states that it had submitted a “ memorandum,” of which the foregoing is a summary, to the different railway companies in New Orleans, which they declined to sign. The union, in general terms, in this communication stated their purpose and asked the board’s consideration of the subject matter submitted.
The communication of the mayor to the Board of Arbitration sets forth that he desired to call the board’s attention to the strained conditions between employers and employés, and suggested the necessity of investigating the existing differences.
He also directed attention to a controversy between the railway companies and their employés.
The statute under which the defendant board was organized was enacted in compliance with the article of the Constitution which made it the duty of the General Assembly “ to pass such laws as may be proper and necessary to decide differences by arbitration.”
Under the provisions of the statute it is the function of the Board *879of Arbitration to consider tbe differences between an employer employing more than twenty persons and his employés, upon an application signed by the employer or a majority of the employés, or signed by an agent of a majority of the employés. The law further provides that the board shall satisfy itself that the agent is authorized to act for the employés, but that it shall keep secret the names of his (the agent’s) constituents, the employés.
In either case, on the application of employers or employés, or in the other, i. e., on notification of the mayor of a city or of the District Judge in one of the parishes, it is made the duty of the board to inquire into the causes of the differences, “ hear all persons interested appearing before them and advise the respective parties” in order that they may agree upon terms of accommodation.
It is in place here to state that the board is not vested with judicial functions. It sits as a court of conciliation, with the authority to formulate a decision and to have it recorded.
The petition of plaintiff for the injunction does not present any question of unconstitutionality of the act to provide for a State Board of Arbitration, nor does it assail, as illegal, the defined duties and powers of the board.
But it is urged that the board’s authority is to settle a difference or controversy between employers of laborers and their employés, and that it has exceeded that authority by undertaking to settle differences between an employer and a third person or association.
Plaintiff questions the right of the agent to act, and the objections are founded on this point, upon the information received from the chairman, that the board had not received any evidence in writing of the Labor Union’s authority to represent plaintiff’s employés.
The information, for all we know, may have been entirely correct, but it was not given by the board and can not therefore be made ground for judicial action at this time.
The notice of tbe mayor regarding the differences between employer and employés had been received by the defendant board in addition to the application of the union, both having the same object in view.
If the former was defective, it may be that the latter was not.
At any rate, whether the former, the application of the union, was supported by the required authorization or not, or the letter of the mayor was not what it should have been, are questions, which the *880board, in the first place, must decide, and not the court, prior to any action by the board.
If there be a proper defence to the investigation upon these grounds it should be made before the board, and not before the court, prior to any action of the board.
If there was excessive irregularity (not amendable) in the application or notice, or any other obvioub error, we would not feel justified in assuming that the board would persist and seek to give them sanction, although properly called to its attention. We must presume that the board, while keeping the law’s injunction regarding the names of employés, will not fail to satisfy itself, after objection duly made, that the agent was sufficiently authorized to enable the board to exercise the functions of conciliators.
The argument based upon the assumption that inalienable rights of plaintiff will be set at naught by the board’s decision can not have determinative weight at this stage of the controversy.
We must take it for granted (until the contrary is made evident contradictorily with parties concerned), that the Board of Arbitration will act conformably to the laws which we are all required to obey.
Regarding the hearing said to have been denied to the plaintiff by the board, we will not withhold the statement that it is the duty of the board sitting to patiently give a hearing to the disputed causes; to listen to evidence and the timely utterances of the parties in inteiest or their counsel.
While it can not be for a moment reasonably denied that they should be heard within reasonable limits, injunction is not the remedy to secure the right.
If reviewable, such issues can not thus be divided from the decision the board is authorized to render, and should not be brought up separately for review.
Such a division of issues would not assist in reaching a correct conclusion, nor in bringing any controversy to a close.
The mere apprehension of plaintiff that the determination of the board will be against it is not a ground for injunction.
If that were sufficient for an injunction, nearly always authorities vested with legal discretion, as here, would be impeded at every step, in their endeavor to execute the mandate with which they are entrusted by the State.
We paraphrase from High on Injunction, Vol. 2, Sec. 1311, 3d Ed
*881Injunction will not issue for the purpose of controlling the action of public officers, such as boards of supervisors, commissioners of highways and the like, unless irreparable injury is shown.
There is certainly no irreparable injury in this case at this time, and it is not too much to hope that there never will be.
The text paraphrased, supra, was approvingly referred to in State ex rel. Behan, Mayor, et al. vs. Judges, 35 An. 1073, 1085, and in other cases in which the matter was discussed.
In fine, if errors of an incidental character are committed by a lawful authority vested with the power (by the Legislature) to investigate and make a finding regarding a dispute, these errors do not of themselves alone have .the effect of divesting the authority of its power. The law looks more to the consequence of error than to the error itself.
While it is true that the board can not be held to a compliance with the technical rules by which courts are governed, it is obvious that it should none the less conform with the statute under which it exists, and observe the broad rules of law and equity, without which a decision can not be just.
After a study we lay aside the statute under which this board was organized, and leave the subject persuaded that the Legislature has imposed a most important and delicate duty upon her accredited agents.
Tne assistance of public opinion, the decision of public conscience, and the sense of right will be on the side of their recommendation and greatly efficient for good, if it be felt that it is the result of patient investigation and impartial ruling.
The object sought by the law giving power in enacting the statute in question enlarges upon consideration. It becomes obvious that the interests involved and sought to be reached through the agency selected (the Board of Arbitration) should be on good terms.
They all, employer and employés, suffer together; one is interested in the welfare of the other; the interest of one can not be depressed without injuriously affecting the interest of the other, and yet despite the ultimate common cause, difficulties may arise in the way of adjustments. It is manifest that the board’s attempts to adjust differences will prove permanently successful only to the extent that good faith and kindly feeling prevail to all concerned.
We will not at this time, and in the proceedings by injunction, *882decide: the questions raised, and which have not been passed upon by the board contradictorily with the, parties concerned:.
It is therefore, ordered, adjudged and decreed that the judgment be affirmed.